Citation Nr: 1316118	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-45 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for costs of medical services rendered on February 25, 2010 to March 5, 2010 at Naples Community Hospital.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Medical Center (MC).  A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.

FINDINGS OF FACT

1.  Service connection has not been awarded for any disability. 

2.  The Veteran was admitted to the emergency room on February 24, 2010 at the Naples Community Hospital with chief complaint of fever and cough. 

3.  On February 25, 2010, the Veteran's condition was stabilized and he could have been transferred safely to a VA or other Federal facility. 

4.  The Veteran did not accept transfer to a VA or other Federal facility on or after February 25, 2010. 

5.  Services rendered to the Veteran from February 25, 2010 to March 5, 2010 at the Naples Community Hospital (a non-VA medical facility) were not authorized in advance.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of medical services provided from February 25, 2010 to March 5, 2010 at Naples Community Hospital have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012). 

In this case, in a September 2010 letter the VAMC advised the Veteran that the evidence needed to substantiate his claim would be evidence tending to show that he was not stable for transfer on February 25, 2010.  The letter also notified the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The Veteran was an active participant in the claims process by submitting argument and evidence.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran requests reimbursement for medical services provided at Naples Community Hospital from February 25, 2010 to March 5, 2010.  Reimbursement for services from February 24, 2010 to February 25, 2010 has already been approved.  Essentially, the Veteran asserts that he was not stabilized enough for transfer to a VAMC until some point later than February 25, 2010. 

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2012); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

VA is authorized to reimburse veterans for emergency medical treatment by two statutes - 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1); see also 38 U.S.C.A. § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).

To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2012).

Payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  38 C.F.R. § 17.1005 (2010).  For purposes of payment or reimbursement under 38 U.S.C. § 1725, VA deems it safe for the Veteran to be transferred once the veteran has become stabilized.  Id. 

For reimbursement under 38 U.S.C.A. § 1728, the Veteran would need to have a service connected disability or be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120 (2012).  Service connection has not been awarded for any disability.

The Veteran was hospitalized at the Naples Community Hospital February 24, 2010 to March 5, 2010.  According to a preliminary report dated February 24, 2010, he received emergency treatment for fever and cough which had persisted for the past week and also complained of shortness of breath and upper abdominal pain.  Examination at that time revealed evidence of some scattered bronchospasm, and the examining physician noted that the Veteran required admission to a telemetry bed.  The Veteran was diagnosed with acute pneumonia, fever, hyperglycemia, abdominal pain, dehydration, renal insufficiency, pancreatitis, and altered mental status which resolved as well as hepatosplenomegaly and was admitted for overnight stay at the hospital.  It was noted that the Veteran was admitted in "fair" condition.  On February 25th, no acute events were reported, and the Veteran was breathing better and was reported as being in no acute distress.  At that time, he was given the offer to transfer to the Bay Pines, Florida VAMC which was open and available.  The case manager at Naples Community Hospital reported that the Veteran was "indecisive" regarding his transfer at that time and the Veteran was told that VA would not continue to authorize pulmonary function testing.  The Veteran reported that he was ineligible for VA travel benefits, and therefore stayed at Naples Community Hospital.  The Board further notes that the Veteran's medical folder includes a VA progress note dated June 2010 which indicates that on February 25th, the Veteran's vital signs were stable with no temperature, blood pressure was good, and heart rate was 82 beats per minute.  The VA progress note also indicated that the Veteran was stable for transfer to the VAMC at that time.

Although the Veteran was also reported as being in no acute distress on February 26th, his symptoms such as pneumonia had worsened on February 27th.  He subsequently decided to continue his treatment at Naples Community Hospital.  On February 28th, the Veteran was reported as being in "no distress" and his renal failure was resolved.  The Veteran reported improved symptoms on March 1, 2010, and his pancreatitis was noted as resolving.  The Veteran reported that he felt "good" on March 2nd although on March 3rd, he continued his complaints of shortness of breath.  On March 4th, the Veteran's pneumonia was noted as improving and he was discharged on March 5th.  The diagnosis at discharge was atypical pneumonia, resolved. 

In this case, an emergency clearly existed when the Veteran presented to the emergency room at the Naples Community Hospital, which is reflected by the fact that the Veteran has been authorized reimbursement from February 24, 2010 through February 25, 2010.  However, reimbursement has been requested for services rendered at the Naples Community Hospital after that date.  The evidence does not indicate that any prior approval was sought for services at the Naples Community Hospital and the Veteran has not asserted that such authorization was requested.  On the contrary, he was specifically informed on February 25, 2010 that he would not be entitled to reimbursement for treatment after that date.  As prior authorization was not obtained, the Board must determine if reimbursement can be made based upon 38 U.S.C.A. § 1725. 

Reimbursement is only authorized for emergency treatment.  See 38 U.S.C.A.         § 1725.  Here, reimbursement cannot be made as the evidence indicates that the Veteran was stable for transfer on February 25, 2010.  See 38 U.S.C.A. § 1725 (f)(1) (defining "emergency treatment" as lasting until the veteran can be transferred safely to a VA or other Federal facility and such facility is capable of accepting such transfer, or such facility accepts transfer).  In this regard, the Board notes that T.R., M.D., reported in an August 2010 VA opinion that after review of the pertinent medical records, on February 25th, the VAMC in Florida was open and available to continue treatment for the conditions for which the Veteran sought non-VA care.  He further indicated that the Veteran was in sufficient stable condition to be transferred.  The rationale for his opinion was based on his review of the medical evidence discussed above.  

The August 2010 VA opinion from Dr. T.R. appears to have been based upon thorough review of the record, and thoughtful analysis of the Veteran's medical history at issue.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that there is no medical opinion of record to the contrary with regard to whether the Veteran in stable to condition to be transferred to a VA facility on February 25, 2010. 

To the extent that the Veteran argues that he was not stable for transfer to a VA facility on February 25, 2010, the Board finds that his argument is outweighed by the objective medical evidence of record which as discussed above, indicates that he was stable for transfer to a VA facility.  Again, he was reported on February 25, 2010 as being in no acute distress, his breathing had improved, and his vital signs were normal.
The Board notes that the Veteran submitted a statement from K.B., M.D. dated June 2010 who noted that the Veteran was admitted to Naples Community Hospital on February 24, 2010 for treatment of pulmonary infiltrates refractory to outpatient antibiotics.  He further reported that on February 27, 2010 the Veteran's condition deteriorated such that he required transfer to the critical care units.  Moreover, it was not in the Veteran's best interest at that time to attempt transfer to a VA facility, and that he did not stabilize and improve until March 1, 2010.

Although Dr. K.B. stated that the Veteran was not in stable condition on February 27th, the competent and probative evidence of record, to include the medical opinion rendered by Dr. T.R., indicates that the Veteran was stable for transfer to a VA facility on February 25th.  Notably, Dr. K.B. did not discuss whether the Veteran was stable for transfer on that date.  Accordingly, Dr. K.B.'s statement is not probative as to whether the Veteran was stable for transfer on February 25, 2010.  

The Board further finds that there is no evidence that while the Veteran was in stable condition on February 25, 2010, VA knew of his condition but did not accept transfer.  As indicated above, a VA facility was open and available for the Veteran to be transferred.  However, the Veteran was indecisive at that time and continued to receive treatment at the private hospital.  As such, to the extent that the Veteran contends that a VA facility was not available for him to be transferred to, the Board finds that his contention is not credible as the evidence documents his refusal for transfer to a VA facility.  The Board finds credible the documentation creased contemporaneous to the hospitalization rather than statements made thereafter.

The Board notes that effective October 10, 2008, the provisions of 38 U.S.C.A.       § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  In pertinent part, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  In this case, on February 25, 2010, the Veteran was stabilized and could have been transferred to a VA facility.  However, he did not agree to transfer to the VA facility, and was therefore not admitted to the VAMC in Bay Pines, Florida.  Thus, the revised statutory provisions do not permit reimbursement. 

Although the Board is sympathetic to the Veteran and his claim, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) citing Office of Personal Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, on the basis of eligibility under 38 U.S.C.A. § 1725, payment or reimbursement of those services is not warranted.  Thus, the Veteran's claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to payment or reimbursement for costs of medical services rendered on February 25, 2010 to March 5, 2010 at Naples Community Hospital is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


